UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 9, 2012 SINGLE TOUCH SYSTEMS INC. (Exact name of registrant as specified in its charter) Delaware 000-53744 13-4122844 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Town Square Place, Suite 204, Jersey City, NJ 07310 (Address of principal executive offices) (Zip Code) (201) 275-0555 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Securities Holders. On August 9, 2012, the Company held its 2011 Annual Meeting of Shareholders the fiscal year ending September 30, 2011 (the “Annual Meeting”). Of the 132,232,392 shares of common stock outstanding as of July 2, 2012, the record date, 89,417,551 shares were represented at the Annual Meeting (in person or by proxy); constituting 67.62% of the outstanding shares entitled to vote. At the Annual Meeting, the shareholders of the Company (1) elected Anthony Macaluso, James Orsini, Richard Siber, Stuart R. Levine and Stephen D. Baksa as directors of the Company, each to serve a one-year term expiring at our 2012 annual meeting of shareholders for the fiscal year ending September 30, 2012 and (2) ratified the selection of Weaver, Martin & Samyn LLC as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2012. The final voting results are set forth below. 1. The election of five members to the Board of Directors, each to serve a one-year term expiring at our 2012 Annual Meeting of Shareholders for the fiscal year ending September 30, 2012: Nominee For Withheld Broker Non-Votes Anthony Macaluso James Orsini Richard Siber Stuart R. Levine Stephen D. Baksa 2. Ratification of the selection of Weaver, Martin & Samyn LLC as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2012: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 14, 2012 SINGLE TOUCH SYSTEMS INC. By: /s/James Orsini Name: James Orsini Title: Chief Executive Officer and President
